 1 McGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   ROBIN TUBESING
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4083
 5 Facsimile: (559) 497-4099
   Robin.Tubesing2@usdoj.gov
 6

 7 Attorneys for United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00300-DAD-BAM

12                                Plaintiff,             ORDER FOR ISSUANCE OF SUBPOENAS

13                           v.

14   CHESTER L. NEAL, JR.,

15                                Defendant.

16

17          Before the court is the United States’ motion requesting permission to issue early return

18 subpoenas to Fort Brooke Funding LLC and Kevin Koehler IRA LLC. After consideration, the court

19 finds that the application meets the requirements of Federal Rule of Criminal Procedure 17(c), and it

20 grants the application.

21          The return date for the subpoenas authorized by this order shall be November 20, 2019.

22
     IT IS SO ORDERED.
23
        Dated:    November 5, 2019
24
                                                      UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                        1
30
